  Case 17-12121         Doc 55     Filed 10/30/18 Entered 10/30/18 13:06:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-12121
         WILLIAM MURPHY
         CARRIE MURPHY
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/18/2017.

         2) The plan was confirmed on 11/13/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/27/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-12121       Doc 55       Filed 10/30/18 Entered 10/30/18 13:06:24                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $7,675.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $7,675.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,403.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $363.76
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,766.76

Attorney fees paid and disclosed by debtor:                $1,597.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED URGENT CARE            Unsecured          40.00           NA              NA            0.00       0.00
ADVOCATE CHRIST HOSPITAL        Unsecured         575.31           NA              NA            0.00       0.00
AIKO                            Unsecured      1,600.00            NA              NA            0.00       0.00
ATHLETICO                       Unsecured         180.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE        Secured       15,700.00     19,160.00        17,965.00      1,842.39     559.07
CAPITAL ONE AUTO FINANCE        Unsecured      9,847.00       8,281.01        9,476.01           0.00       0.00
CAPITAL ONE BANK USA            Unsecured      4,471.00       4,471.17        4,471.17           0.00       0.00
CAPITAL ONE NA                  Unsecured      1,961.00       1,961.27        1,961.27           0.00       0.00
CAPITAL ONE NA                  Unsecured         315.00        419.14          419.14           0.00       0.00
CBE GROUP                       Unsecured           1.00           NA              NA            0.00       0.00
CERASTES LLC                    Unsecured      2,301.00       2,301.76        2,301.76           0.00       0.00
Chase                           Secured      214,712.00            NA              NA            0.00       0.00
CHASE BANK ONE                  Unsecured         400.00           NA              NA            0.00       0.00
COMENITY BANK                   Unsecured         214.00           NA              NA            0.00       0.00
FEDERAL NATIONAL MTG ASSOC      Secured       13,813.00       4,427.72        4,427.72        184.74        0.00
FEDERAL NATIONAL MTG ASSOC      Secured      214,712.00    255,591.81       260,019.53           0.00       0.00
FIRSTSOURCE ADVANTAGE LLC       Unsecured           1.00           NA              NA            0.00       0.00
HARRIS & HARRIS                 Unsecured         214.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         632.00        595.30          595.30           0.00       0.00
JOHN J GARDNER                  Unsecured         115.00           NA              NA            0.00       0.00
LVNV FUNDING                    Unsecured         570.00        570.71          570.71           0.00       0.00
MALCOLM S GERALD & ASSOC        Unsecured         355.54           NA              NA            0.00       0.00
MERRICK BANK                    Unsecured            NA         695.25          695.25           0.00       0.00
MERRICK BANK                    Unsecured      3,900.00       1,717.91        1,717.91           0.00       0.00
NAVIENT                         Unsecured     11,640.00            NA              NA            0.00       0.00
NEB Medical Services            Unsecured         235.00           NA              NA            0.00       0.00
NICOR GAS                       Unsecured           1.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         900.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         900.00        900.33          900.33           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,457.00       1,457.51        1,457.51           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,268.00       1,268.80        1,268.80           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-12121            Doc 55     Filed 10/30/18 Entered 10/30/18 13:06:24                   Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal        Int.
Name                                   Class   Scheduled      Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT               Unsecured         671.00        671.26        671.26           0.00         0.00
Progressive Financial Service      Unsecured           1.00           NA            NA            0.00         0.00
QUANTUM3 GROUP LLC                 Unsecured            NA       1,454.13      1,454.13           0.00         0.00
QUANTUM3 GROUP LLC                 Unsecured         988.00      1,230.13      1,230.13           0.00         0.00
STATE COLLECTION SERVICE           Unsecured         416.00           NA            NA            0.00         0.00
STUDENT LOAN TRUST                 Unsecured           1.00           NA            NA            0.00         0.00
SYNCHRONY BANK                     Unsecured         591.00           NA            NA            0.00         0.00
VW CREDIT                          Unsecured      3,036.00       3,045.47      3,045.47           0.00         0.00
VW CREDIT                          Secured        6,950.00       6,950.00      6,950.00      2,134.05       187.99
WELLS FARGO BANK NA                Secured              NA       2,479.38      2,479.38           0.00         0.00
WELLS FARGO BANK NA                Unsecured      2,479.00            NA       2,479.38           0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $260,019.53               $0.00                   $0.00
      Mortgage Arrearage                                   $4,427.72             $184.74                   $0.00
      Debt Secured by Vehicle                             $24,915.00           $3,976.44                 $747.06
      All Other Secured                                    $2,479.38               $0.00                   $0.00
TOTAL SECURED:                                           $291,841.63           $4,161.18                 $747.06

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                 $0.00
       All Other Priority                                       $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                               $34,715.53                 $0.00                 $0.00


Disbursements:

         Expenses of Administration                              $2,766.76
         Disbursements to Creditors                              $4,908.24

TOTAL DISBURSEMENTS :                                                                             $7,675.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-12121         Doc 55      Filed 10/30/18 Entered 10/30/18 13:06:24                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
